Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Scofield et al., (hereinafter Scofield) U.S. Patent No. 7,660,815. 

As to claim 1, Scofield teaches the invention as claimed, including a method for decentralized detection of an interaction platform operating on a website page, the method comprising: 
providing, via an entity system, a browser extension to one or more user devices, the browser extension (fig. 1, col. 23, line 33-45) configured to: 
monitor data associated with one or more website pages visited by a respective user device (fig. 1, col. 26, line 18-26, col. 27, line 43-col. 28, line 15); and 
in response to detecting, via the monitoring, that data associated with a respective website page visited by the respective user device is indicative of a presence of a 
in response to receiving the respective notification (col. 6, line 35-53, col. 7, line 35-col. 8, line 27, col. 24, line 50-col. 25, line 11): 
generating and/or updating a database indicative of operation of the respective interactive platform on one or more website pages based on the identification of the respective website page and the identification of the respective interactive platform included with the respective notification (col. 9, line 62-col. 10, line 10, col. 11, line 64-col. 12, line 7, col. 21, line 30-60, col. 25, line 12-33); 
quantifying a number of website pages on which the respective interaction platform is operated based on the database (abstract, col. 2, line 10-31, col. 5, line 6-24, col. 11, line 4-27); and 
determining a level of traffic to the respective website page (col. 2, line 32-48, col. 5, line 24-38, col. 12, line 10-32).  

As to claim 2, Scofield teaches the invention as claimed, including the method of claim 1, wherein the browser extension is further configured to: determine whether the respective website page is registered for the browser extension with the entity system; and in response to determining that the respective website is registered with the entity system, modify an interaction provided by the respective interaction 

As to claim 3, Scofield teaches the invention as claimed, including the method of claim 2, further comprising: registering the respective website page for the browser extension with the entity system based on the respective notification (col. 50, line 14-col. 50, line 29). 

As to claim 4, Scofield teaches the invention as claimed, including the method of claim 1, wherein the browser extension is configured to monitor the data associated with the respective website page visited by the respective user device by employing one or more monitor programs, each monitor program configured to identify data indicative of a respective interaction platform (fig. 1, col. 26, line 18-26, col. 27, line 43-col. 28, line 15). 

As to claim 5, Scofield teaches the invention as claimed, including the method of claim 4, wherein the browser extension is further configured to: determine whether the respective website page is registered for the browser extension with the entity system; and in response to determining that the respective website is registered with the entity system, modify an interaction provided by the respective interaction platform operating on the respective website page (col. 37, line 27-47, col. 50, line 14-col. 50, line 29, col. 58, line 49-col. 59, line 13). 

Scofield teaches the invention as claimed, including the method of claim 5, wherein the browser extension is configured to modify the interaction of the respective interaction platform based on one or more aspects of the data indicative of the respective platform (col. 37, line 27-47, col. 50, line 14-col. 50, line 29, col. 58, line 49-col. 59, line 13). 

As to claim 7, Scofield teaches the invention as claimed, including the method of claim 4, wherein the data indicative of the respective interaction platform includes one or more of a uniform resource locator (“URL”) associated with the respective website page, a pattern in the URL of the respective website page, an interactive element included on the respective website page, a structuring of the data associated with the respective website page, a network request generated by the respective website page, or a structuring of the network request generated by the respective website page (col. 5, line 64-col. 6, line 24). 

As to claim 8, Scofield teaches the invention as claimed, including the method of claim 4, wherein the data indicative of the respective interaction platform includes interaction data associated with an input to the website page via the user device (col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 18). 

As to claim 9, Scofield teaches the invention as claimed, including the method of claim 8, wherein the input includes a code associated with the interaction (col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 18). 

As to claim 10, Scofield teaches the invention as claimed, including the method of claim 9, wherein: the respective notification further includes the code; and the method further comprises aggregating codes from one or more respective notifications in a database of codes associated with one or more of the respective interaction platform or the respective website page (col. 7, line 35-col. 8, line 27, col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 32). 

As to claim 11, Scofield teaches the invention as claimed, including a method for decentralized detection of an interaction platform operating on a website page, the method comprising: 
receiving a respective notification from a browser extension operating on a respective user device associated with a respective user, the respective notification indicative that a respective interaction platform is associated with a respective website page visited by the respective user device, and the respective notification including an identification of the respective website page visited by the respective user device and an identification of the respective interactive platform operating on the website page (col. 7, line 35-col. 8, line 27, col. 23, line 45-col. 25, line 11); and 
in response to receiving the respective notification (col. 6, line 35-53, col. 7, line 35-col. 8, line 27, col. 24, line 50-col. 25, line 11): 
generating and/or updating a database indicative of operation of the respective interactive platform on one or more website pages based on the identification of the respective website page and the identification of the respective interactive platform 
quantifying a number of website pages on which the respective interaction platform is operated based on the database (abstract, col. 2, line 10-31, col. 5, line 6-24, col. 11, line 4-27); and 
determining a level of traffic to the respective website page (col. 2, line 32-48, col. 5, line 24-38, col. 12, line 10-32). 

As to claim 12, Scofield teaches the invention as claimed, including the method of claim 11, further comprising: registering the respective website page for the browser extension based on the respective notification (col. 50, line 14-col. 50, line 29). 

As to claim 13, Scofield teaches the invention as claimed, including the method of claim 11, wherein the respective notification includes data indicative of the respective interaction platform (fig. 1, col. 26, line 18-26, col. 27, line 43-col. 28, line 15). 

As to claim 14, Scofield teaches the invention as claimed, including the method of claim 13, wherein the data indicative of the respective interaction platform includes one or more of a uniform resource locator (“URL”) associated with the respective website page, a pattern in the URL of the respective website page, an interactive element included on the respective website page, a structuring of the data associated with the respective website page, a network request generated by the 

As to claim 15, Scofield teaches the invention as claimed, including the method of claim 13, wherein the data indicative of the respective interaction platform includes interaction data associated with an input to the website page via the user device (col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 18). 

As to claim 16, Scofield teaches the invention as claimed, including the method of claim 15, wherein the input includes a code associated with the respective interaction platform (col. 7, line 35-col. 8, line 27, col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 32). 

As to claim 17, Scofield teaches the invention as claimed, including the method of claim 16, further comprising: aggregating codes from one or more respective notifications in a database of codes associated with one or more of the respective interaction platform or the respective website page (col. 7, line 35-col. 8, line 27, col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 32). 

As to claim 18, Scofield teaches the invention as claimed, including the method of claim 11, further comprising: comparing the quantifying of the number of website pages on which the respective interaction platform is operated, over time, with one or more quantifying of a number of website pages on which one or more other 

As to claim 19, Scofield teaches the invention as claimed, including the method of claim 11, further comprising: comparing the determined level of traffic to the respective website page, over time, with one or more levels of traffic to one or more other website pages associated with the respective interaction platform, over time; and generating a visual indication based on the comparing (col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 18). 

As to claim 20, Scofield teaches the invention as claimed, including a system for decentralized detection of an interaction platform operating on a website page, the system comprising: 
a processor; and a memory storing instruction executable by the processor to perform operations (fig. 35), including: 
receiving a respective notification from a program operating on a respective user device associated with a respective user, the respective notification indicative that a respective interaction platform is associated with a respective website page visited by the respective user device, and the respective notification including an identification of the respective website page visited by the respective user device and an identification of the respective interactive platform operating on the website page (col. 23, line 45-col. 25, line 11); and 

generating and/or updating a database indicative of operation of the respective interactive platform on one or more website pages based on the identification of the respective website page and the identification of the respective interactive platform included with the respective notification (col. 9, line 62-col. 10, line 10, col. 11, line 64-col. 12, line 7, col. 21, line 30-60, col. 25, line 12-33); 
quantifying a number of website pages on which the respective interaction platform is operated based on the database (abstract, col. 2, line 10-31, col. 5, line 6-24, col. 11, line 4-27); 
determining a level of traffic to the respective website page (col. 2, line 32-48, col. 5, line 24-38, col. 12, line 10-32); and
 registering the respective website page for the program based on the respective notification (col. 37, line 27-47, col. 50, line 14-col. 50, line 29, col. 58, line 49-col. 59, line 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444